DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 13 and 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauri, US 2014/0017904 in view of Cho, US 7,589,028.
	Regarding Claims 1 and 9, Gauri teaches method of forming and post-treating a dielectric film formed on a surface of a substrate, comprising: 
delivering a dielectric precursor onto a substrate disposed in a processing region of a first chamber (paragraph 30); 
providing radical flux in the processing region of the first chamber (paragraph 33); 
positioning a substrate having a dielectric film formed thereon in a processing chamber; and 
exposing the dielectric film to microwave radiation in a second processing chamber (paragraph 90) in paragraphs 30 – 36 and 90. 
Gauri teaches microwave radiation at a frequency in the 60 MHz range, but fails to teach microwave radiation at a frequency between 5 GHz and 7 GHz.
.  	Cho teaches various densification process of dielectric films using microwave frequencies up to 7 GHz in paragraph 42 for the benefit of providing various operations to the dielectric films in paragraphs 26 and 49.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Gauri and use various densification process of dielectric films using microwave frequencies up to 7 GHz for the benefit of providing various operations to the dielectric films as taught by Cho in paragraphs 26 and 49.
	Regarding Claim 2, Gauri teaches the dielectric film comprises silicon in paragraph 29.  
	Regarding Claim 3, Gauri teaches the dielectric film comprises hydroxyl groups (-OH) in paragraph 37.  
	Regarding Claims 5 and 15, Gauri teaches the substrate is at a temperature between room temperature and 4500 C during the exposure of the dielectric film to microwave radiation in paragraph 55.  
	Regarding Claims 6 and 16, Gauri teaches the dielectric film is exposed to microwave radiation in ambient gas selected from nitrogen, helium, argon, hydrogen, oxygen, air, and water vapor, at atmospheric pressure in paragraph 89.  (Also see, Cho paragraph 28).
	Regarding Claims 7 and 17, Cho teaches the dielectric film is exposed to microwave radiation at a power density between 0.7 W/cm2 and 7.0 W/cm2 for a time duration between 1 minute and 20 minutes in paragraphs 26 – 28.
	Regarding Claims 8 and 18, Cho teaches the substrate is made of a material selecting from a group consisting of metal, semiconductor, and plastic in paragraph 13.
	Regarding Claims 10 – 12, Gauri teaches the dielectric precursor is an organosilicon compound comprising silicon, carbon, and hydrogen; the dielectric precursor is an organosilicon compound that includes silicon, nitrogen, hydrogen, and chlorine and the dielectric precursor is an organosilicon compound that includes silicon, nitrogen, hydrogen, and oxygen in paragraph 79. 
	Regarding Claim 13, Gauri teaches the radical flux comprises radical gas selected from a group consisting of oxygen (O2), ozone (O3), water (H2O), ammonia (NH3), hydrogen (H2), hydrazine (N2H4), nitrogen dioxide (NO2), nitrogen (N2), propylene (C3H6), and acetylene (C2H2) in paragraphs 48 and 49.  
	Regarding Claim 19, Gauri teaches the delivering the dielectric precursor onto the substrate disposed in the processing region of the first chamber further comprises: controlling pressure in the processing region of the first chamber between 0.5 Torr and 3.0 Torr; and controlling temperature of the substrate to a temperature of between 40°C and 150C, in paragraphs 42 and 43.  
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauri, US 2014/0017904 in view of Cho, US 7,589,028 as applied to claims 1 and 9 above, and further in view of Iwai, US 2015/0279705.
Gauri in view of Cho fails to teach the microwave radiation is at 5.8 GHz.
Iwai teaches a microwave treating method (see Abstract) with microvan radiation of a microwave unit capable of providing high frequency at 5.8 GHz as the optimum frequency in paragraph 46 for the benefit of providing optimal annealing treatment in paragraph 46.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Gauri in view of Cho and utilize the microwave radiation at 5.8 GHz for the benefit of providing optimal annealing treatment as taught by Iwai in paragraph 46.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauri, US 2014/0017904 in view of Cho, US 7,589,028 and Iwai, US 2015/0279705.
	Regarding Claim 20, Gauri in view of Cho teaches a processing system for post-treating a dielectric film formed on a surface of a substrate, comprising: a processing chamber; and position a substrate having a dielectric film formed thereon in the processing chamber; and expose the dielectric film to microwave radiation in the processing chamber at a frequency between 5 GHz and 7 GHz as was described earlier in rejecting Claims 1 and 9.
	Gauri in view of Cho fails to teach a controller configured to position the substrate and expose the substrate to microwave radiation.
	Iwai teaches a control unit for these purposes in paragraphs 54 – 56 for the benefit of providing optimal annealing treatment in paragraph 46. 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Gauri in view of Cho and utilize a controller configured to position the substrate and expose the substrate to microwave radiation for the benefit of providing optimal annealing treatment as taught by Iwai in paragraph 46. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 3, 2021